Citation Nr: 0708129	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  05-18 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
thoracolumbar spine condition.  

2.  Entitlement to service connection for a cervical spine 
condition.

3.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, to include as 
secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran is a retired Master Sergeant (E-8) of the United 
States Army, with active service from June 1955 to June 1958, 
and from February 1960 to October 1983, to include active 
duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.


FINDINGS OF FACT

1.  Evidence received since the July 2002 rating decision 
which denied service connection for a back condition relates 
specifically to an unestablished fact necessary to 
substantiate a claim for entitlement to service connection 
for a thoracolumbar condition.  

2.  The veteran first manifested arthritis of the thoracic 
spine in service.

3.  The competent medical evidence of record does not show 
that the veteran's current lumbar spine disability had an 
onset in, or as regards arthritis, within a year of 
separation from, active military service.  

3.  The competent medical evidence of record does not show 
that the veteran's current cervical spine disability had an 
onset in, or as regards arthritis, within a year of 
separation from, active military service.  

4.  The competent medical evidence does not show that the 
veteran experienced neuropathy in the left upper extremity 
during his active service; and the preponderance of the 
evidence establishes that his current symptoms of numbness 
and tingling of the 4th and 5th digits of the left hand is 
attributable to ulnar neuropathy and not due to peripheral 
neuropathy caused by service-connected diabetes mellitus, 
Type II.


CONCLUSIONS OF LAW

1.  Evidence that is new and material to reopen a claim for 
service connection for a thoracolumbar spine condition has 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).

2.  Service connection for arthritis of the thoracic spine is 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2006).

3.  Service connection for a lumbar spine disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2006).
 
4.  Service connection for a cervical spine disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2006).

5.  Service connection for peripheral neuropathy of the left 
upper extremity, to include as secondary to service-connected 
diabetes mellitus, Type II, is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a July 2004 VCAA letter, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his claims.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claims.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claim for disability of the lumbar and 
thoracic spines has been reopened, and the notice purposes 
identified in Kent v. Nicholson, 20 Vet. App. 1 (2006), have 
been satisfied.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
veteran was provided a VCAA notice letter, which, as noted 
above, notified the veteran of the evidence that is necessary 
to substantiate the claims, the evidence or information VA 
will seek to provide, the information or evidence he is 
expected to provide, and notice to provide any evidence in 
his possession that pertains to the claims.  The claim was 
readjudicated in a Statement of the Case (SOC) and multiple 
Supplemental SOC's after VCAA compliant notice was sent.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 
2006).

With respect to Dingess requirements, the veteran was 
notified in a letter associated with the April 2006 SSOC of 
the evidence necessary to establish an increase in disability 
rating and the effective date of award should service 
connection be granted for his claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As regards any 
deficiency of timing associated with this notification, a 
lack of notice with regards to the Dingess requirements prior 
to initial adjudication by the RO constitutes an error non-
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where Board addresses question not 
addressed by agency of original jurisdiction, Board must 
consider whether veteran has been prejudiced thereby).  In 
this respect, all the VCAA requires is that the duty to 
notify is satisfied, and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error); Bernard, supra.  The RO will have the opportunity to 
correct any Dingess deficiency with respect to the grant of 
service connection for the thoracic spine disability and, as 
the remainder of the claims remains denied, any timing error 
regarding disability rating or effective date is rendered 
moot.  See Dingess, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  A comprehensive examination to evaluate the 
disabilities at issue was conducted, which resulted in 
adequate findings.  There is no further duty to provide an 
examination or medical opinion.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

II.  Legal Criteria

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board notes that disability that is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2006).  Effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended to implement 
the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen with language that requires that a 
baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.  The amendments do 
not apply absent the showing of a causal relationship.

III.  Analysis

Thoracic and Lumbar Spines

The veteran initially applied for service connection for a 
generalized "back condition" which was denied by the RO in 
a July 2002 rating decision.  This decision was not appealed 
within a year of notification, and is thus final.  In May 
2004, the veteran filed a claim to reopen the claim for 
entitlement to service connection for a back condition, to 
include the thoracic and lumbar spines, which the RO did 
reopen and re-adjudicate on the merits, with a denial issued 
in February 2005.  The RO's decision to reopen 
notwithstanding, the Board must evaluate every petition to 
reopen on "new and material" evidence grounds before any 
evaluation can be made on the merits.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

In this regard, the Board notes the submission of an Air 
Force physician who has treated the veteran for various 
conditions.  This doctor has submitted a statement, 
indicating that the veteran's medical history has been 
reviewed, and that in his opinion, "the back problems [the 
veteran] is currently experiencing in his lower back is at 
least likely as not directly related to his back problems he 
had while in service."  Furthermore, a May 2004 X-ray 
examination formally diagnosed degenerative changes of the 
thoracic spine.  This evidence is new, in that it was not of 
record at the time of the RO's earlier decision, and it is 
most definitely material, in that it posits evidence related 
to an unestablished fact necessary to substantiate the claim 
(i.e. it is an opinion linking a current back disability to 
service).  See 38 C.F.R. § 3.156(a).  Thus, the Board is able 
to conclude that the veteran's case should indeed be 
reopened, and as the RO has reopened and re-evaluated the 
claim, the Board will proceed with a review on the merits.  

The veteran's service medical records include a November 1980 
X-ray examination of the thoracic spine that was interpreted 
as showing very discrete osteophyte anterior lipping.  He was 
not diagnosed with arthritis or any chronic thoracic spine 
disability in service.

Post-service, a May 2004 X-ray examination showed spurring of 
T11 and T12.  This was interpreted as showing lower thoracic 
degenerative change.

An osteophyte is a bony excrescence or osseous overgrowth.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1201 (27th ed. 
1985).  Lipping is defined as a bony overgrowth in 
osteoarthritis.  DORLAND'S at 946.  The terms osteoarthritis, 
degenerative arthritis and degenerative joint disease are 
synonymous.  Greyzck v. West, 12 Vet. App. 288, 291 (1999).  
Based upon the above, the Board finds that the thoracic 
osteophyte anterior lipping demonstrated by X-ray examination 
in service meets the definition of arthritis.  As this was 
first demonstrated in service, service connection for 
arthritis of the thoracic spine is warranted.

With respect to the lumbar spine, a search of the service 
medical history contains one annotation of potential 
treatment for a back disability.  In September 1980, the 
veteran reported to U.S. Army medical personnel with a 
complaint surrounding a chest condition, where he indicated 
that there was a "stabbing pain off and on" in the thoracic 
spine.  X-ray examination in November 1980, in addition to 
demonstrating the degenerative changes of the thoracic spine 
noted above, showed spina bifida of L5 with no other 
abnormalities or degenerative changes seen.  Spina bifida 
occulta is a congenital cleft of the spinal column that is 
not subject to service connection.  See Blanchard v. 
Derwinski, 3 Vet. App. 300, 301 (1992); Firek v. Derwinski, 3 
Vet. App. 145, 146 (1992); 38 C.F.R. § 3.303(c).  The 
remainder of service medical records do not reflect treatment 
for lumbar spine symptomatology, and the veteran specifically 
denied a history of "[r]ecurrent back pain on his July 1983 
service retirement examination.

The available post-service medical records do not reflect 
treatment for lumbar spine disability within one year from 
the veteran's discharge from service.  The veteran first 
reported backache in May 2004.  An X-ray examination of the 
lumbar spine showed 4 lumbar-type vertebral bodies with 
sacralization of the transverse processes of L5.  There was 
also minimal anterior spurring at L3 and L4.  The radiologist 
provided an impression of four lumbar type vertebral bodies 
with sacralization of L5.

In December 2004, the veteran was afforded a comprehensive VA 
examination which also included X-rays.  The veteran reported 
having back pain for a lengthy amount of time, but was unsure 
of the onset.  He denied any specific in-service trauma other 
than being bounced out of his seat while flying in high 
turbulence.  He did not seek treatment for this event, but 
did recall having X-ray examination performed while on sick 
call in 1982.  He described his current symptoms as 
intermittent mid-back pain, particularly upon prolonged 
standing.  Examination resulted in a diagnosis of chronic low 
back strain.  The examiner went on to state that the X-ray 
done in 1980 was the result of a complaint of chest pain, not 
back pain, and that a further review of the later service 
medical history did not indicate complaints of back pain or 
objective findings of a low/mid back disability.  Based on 
this, the examiner stated that she did not believe that the 
veteran's current back disability was due to his military 
service.  The examiner noted that the in-service X-ray 
findings of lumbarization of L5 with S1 were a congenital 
condition.

As previously mentioned, the veteran did posit the opinion of 
a U.S. Air Force physician which does relate his current low 
back disability to the "back problems he had in service."  
This doctor indicated that he had reviewed the veteran's 
medical history when making this opinion.  There is, however, 
no associated rationale which shows the reasoning utilized in 
formulating the opinion.  In fact, the examination is based 
on a questionable factual basis as it appears that the 
veteran's complaints at that time were not directed to the 
lower back, and the fact that the veteran denied a history of 
recurrent back pain at the time of his separation from 
service.  The Board, when weighing medical evidence, is not 
required to assign every competent medical opinion the same 
level of weight.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, while the Air Force physician's opinion is competent, 
and therefore not irrelevant to the veteran's contentions, 
when viewed alongside the much more comprehensive VA 
examination report, the probative value of the Air Force 
opinion is considerably less.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (The Board is responsible for assessing 
the credibility and weight to be given to the evidence and 
such assessments extend to medical evidence); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  In light of this, the competent 
medical evidence of record does not show that the veteran's 
current back disability has an onset in or, in the case of 
arthritis, within a year of service separation.  As such, the 
regulatory elements of service connection are not met, and 
the veteran's claim must be denied.  

In reaching this determination, the Board notes that the 
veteran's report of recurrent symptoms since service is 
inconsistent with his denial of recurrent back pain upon his 
separation from service.  In any event, a VA examiner has 
considered his contentions in conjunction with review of all 
the evidence of record.  His belief that his lumbar spine 
disability began in service holds no probative value as he 
lacks the requisite medical expertise to speak to issues 
involving medical diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. 
§ 3.159(a).  The preponderance of the evidence is against the 
claim, and the doctrine of reasonable doubt is not for 
application.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. 
Cir. 2001) (benefit of doubt rule does not apply when 
preponderance of evidence is against claim).


Cervical Spine Condition

As previously mentioned, the veteran initially filed a claim 
for a "back condition" which was denied by the RO in a July 
2002 rating decision which was never appealed.  The veteran 
has subsequently indicated that he currently has a disabling 
neck condition which he believes is related to his military 
service.  The RO, in adjudicating the veteran's claim, 
treated the cervical manifestation as part of the petition to 
reopen the claim for entitlement to service connection for a 
low back disorder.  While a disability of the neck most 
certainly does involve the spine, it is a separately ratable 
disability, and is in fact a new claim for service 
connection.  

As regards the existence of a current disability, the veteran 
was afforded X-rays at Sheppard Air Force Base in May 2004, 
which listed an impression of severe degenerative changes at 
C6-7, with narrowing and osteophyte formation, as well as 
straightening of the cervical spine at C5 through C7.  During 
a VA examination in December 2004, the veteran's condition 
was listed as mild intermittent cervical spine muscular 
strain, with a note that degenerative change of the cervical 
spine was to be ruled out.  Both of these opinions establish 
the existence of a current cervical spine disability.

The veteran's service medical history contains no evidence of 
any treatments, complaints, or diagnoses of any cervical 
spine condition.  Additionally, as regards degenerative 
changes or arthritis, there is no indication of an onset of 
this condition within a year of separation from service.  
Furthermore, the records of current treatment do not indicate 
a relationship between the veteran's current neck condition 
and any incident or event in service.  Indeed, the only 
medical opinion addressing the etiology of the veteran's neck 
condition is decidedly against the veteran's contentions of 
service connection.  Specifically, the December 2004 VA 
examination report opined that based on a review of the 
claims file and relevant service medical history, the current 
diagnosis of a cervical spine disability is "not due to the 
veteran's military service."    

In light of the foregoing, the Board must conclude that the 
veteran's current cervical spine condition did not have 
etiological origins during, or in the case of osteoarthritis, 
within a year of separation from the veteran's lengthy 
military service.  The veteran's personal belief of etiology 
holds no probative value.  See Espiritu, 2 Vet. App. at 494 
and 38 C.F.R. § 3.159(a).  As such, service connection is not 
warranted, and the veteran's claim must be denied.  Indeed, 
as there is no medical opinion to contradict that of the 
December 2004 VA examiner, the evidence is not in equipoise 
and the "benefit of the doubt" rule is inapplicable to the 
veteran's claim.  See Gilbet, supra.

Peripheral Neuropathy of the Left Upper Extremity

The veteran is service-connected for diabetes mellitus, Type 
II, based on his exposure to herbicides while serving in 
Vietnam.  He contends, in essence, that he has developed 
neurological deficiency in his left upper extremity as a 
result of his service-connected diabetes.  While the veteran 
has not specifically raised the issue of direct service 
connection, the Board notes its duty to consider the claim 
under all possible theories.  As such, the Board will address 
the claim under both direct and secondary theories.  

First and foremost, before service connection can be granted 
under any theory of entitlement (direct, secondary, or 
presumptive), there must be a currently present disability.  
VA diabetes mellitus examination in March 2002 did not 
reflect any specific complaint of left upper extremity 
neuropathy.  He did manifest abnormal monofilament testing of 
the lower extremities and was diagnosed with mild peripheral 
neuropathy.  The RO has awarded service connection for 
peripheral neuropathy of the lower extremities.

The veteran first complained of a "tingling" sensation in 
his left hand while seeking medical treatment at a U.S. Air 
Force medical facility (as a retiree) in May 2004.  A 
statement from the veteran at that time reported his symptoms 
of tingling and numbness of his left ring and little fingers 
as well as left wrist pain with limitation of motion.  An X-
ray examination of his lumbar and cervical spines was 
ordered.  As noted above, his X-ray findings showed severe 
degenerative changes at C6-7, with narrowing and osteophyte 
formation, as well as straightening of the cervical spine at 
C5 through C7.  In June 2004, the veteran denied pain 
radiation into the arms and hands, but did report rare 
occasions of having some pain in the left wrist.

The veteran was afforded a comprehensive VA examination in 
December 2004 which took into consideration the veteran's 
complaints and, based upon an objective examination, 
diagnosed the veteran with mild ulnar neuropathy of the left 
hand.  

An opinion from a U.S. Air Force physician (the veteran's 
primary care doctor) states that it is his opinion that the 
veteran's left hand neuropathy is at least as likely as not 
related to his service-connected diabetes mellitus.

As regards an in-service occurrence of neuropathy or a link 
to an in-service event, there is no indication in the service 
medical records of any consultation, complaint, or treatment 
for a neurological deficiency in the left upper extremity.  
As such, service connection cannot be awarded on a direct 
basis, and the Board must focus its attention on a potential 
secondary relationship.

As to a causal relationship between the left hand neuropathy 
and service connected diabetes mellitus, the statement is 
from the U.S. Air Force physician constitutes competent 
medical evidence and includes review of "medical records."  
It does not, however, contain a rationale as to how the 
physician came to his opinion.  In contrast, the report of 
the December 2004 VA examination specifically identifies the 
root of the veteran's neuropathy.  This opinion states that 
the veteran's neuropathy is "likely secondary to compression 
of the ulnar nerve" and "not due to diabetes mellitus."  
As a rationale, the examiner stated that the "distribution 
[in the veteran's hand] is more of a classic ulnar 
symptomatology and diabetic neuropathy is more of a glove 
type pattern."  It is pertinent to note, that the VA 
examiner's statement of the veteran's neuropathy not being 
"due" to his diabetes contemplates, by the encompassing 
nature of the phraseology, both a potential causal and 
aggravating relationship.

In weighing evidence, the Board may appropriately favor the 
opinion of one competent medical authority over another.  See 
Owens; Hayes, supra.  In this case, the Board finds that the 
opinion of the December 2004 VA examiner is more probative 
than that of the Air Force physician.  Essentially, the Air 
Force physician's opinion is cursory and does not contain a 
rationale other than that the medical history was reviewed.  
The VA examiner specifically identifies the veteran's 
symptoms and based upon how they presented themselves at an 
objective physical examination, gives a full rationale for 
the reasons of her diagnosis.  As such, the VA examination 
carries more weight, and places the balance of competent 
medical evidence against the grant of service connection.  As 
this is the case, the veteran's contention that his service-
connected diabetes had a role in the development of upper 
extremity neuropathy cannot be accepted as a medically sound 
argument, and this claim must be denied.  The veteran's well-
intentioned belief that his symptoms are due to his diabetes 
mellitus is not competent for purposes of establishing 
diagnosis and etiology.  Espiritu, 2 Vet. App. at 494; 
38 C.F.R. § 3.159(a).

As in the previous claims, the doctrine known as "the 
benefit of the doubt" rule is not applicable, as the 
evidence weighs against the veteran's assertions.  See 
Gilbert, supra.  



ORDER

New and material evidence has been received to reopen a claim 
for entitlement to service connection for a thoracolumbar 
spine condition; to that extent only, the claim is granted.  

Entitlement to service connection for arthritis of the 
thoracic spine is granted.

Entitlement to service connection for a lumbar spine 
disability is denied.

Entitlement to service connection for peripheral neuropathy 
of the left upper extremity, to include as secondary to 
service-connected diabetes mellitus, is denied.  


____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


